DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 2001-0026311 A).
In regards to claim 1, Kim (Fig. 1 and associated text and items) discloses an apparatus (Fig. 1) including: an alternating pattern of plate lines (items P0-P2) and digit lines (items B0-B2); a first memory cell (items T00-T20 plus C, T01-T21 plus C, or T02-T22 plus C) coupled to a first plate line (item P0) of the alternating pattern of plate lines (items P0-P2) and digit lines (items B0-B2); and a second memory cell (items T00-T20 plus C, T01-T21 plus C, or T02-T22 plus C) coupled to a first digit line (items B0, B1 or B2) of the alternating pattern of plate lines (items P0-P2) and digit lines (items B0-B2), wherein the first plate line (items P0, P1 or P2) and the first digit line (items B0, B1 or B2) are adjacent to each other.
In regards to claim 2, Kim (Fig. 1 and associated text) discloses wherein digit lines (items B0-B2) and plate lines (items P0-P2) of the alternating pattern of plate lines (items P0-P2) and digit lines (items B0-B2) are vertically offset relative to one another.
In regards to claim 3, Kim (Fig. 1 and associated text) discloses wherein the alternating pattern of plate lines (items P0-P2) and digit lines (items B0-B2) are supported by a base including a semiconductor material (silicon substrate, Abstract).
In regards to claim 4, Kim (Fig. 1 and associated text) discloses wherein the first memory cell (items T00-T20 plus C, T01-T21 plus C, or T02-T22 plus C) comprises: a first storage component (item C); and a first selection component (items T00-T20, T01-T21, or T02-T22) including a first region coupled to the first storage component (item C) and a second region coupled the first plate line (items P0, P1 or P2), the first selection component (items T00-T20, T01-T21, or T02-T22)  configured to couple the first storage component (item C) to the first plate line (items P0, P1 or P2) at a first end of the first memory cell (items T00-T20 plus C, T01-T21 plus C, or T02-T22 plus C) responsive to an active signal on a first word line (items W0, W1 or W2), wherein the second memory cell (items T00-T20 plus C, T01-T21 plus C, or T02-T22 plus C) comprises: a second storage component (item C); and a second selection component (items T00-T20, T01-T21, or T02-T22) including a third region coupled to the second storage component (item C) and a fourth region coupled to the first digit line (items B0, B1 or B2), the second selection component (items T00-T20, T01-T21, or T02-T22) configured to couple the second storage component (item C) to the first digit line (items B0, B1 or B2) at a second end of the second memory cell (items T00-T20 plus C, T01-T21 plus C, or T02-T22 plus C) responsive to the active signal on the first word line (items W0, W1 or W2).
In regards to claim 5, Kim (Fig. 1 and associated text) discloses wherein the first storage component (item C) and the first selection component (items T00-T20, T01-T21, or T02-T22) are vertically stacked.


    PNG
    media_image1.png
    341
    391
    media_image1.png
    Greyscale


In regards to claim 6, Kim (Fig. 1 and associated text) discloses wherein the alternating pattern of plate lines (items P0-P2) and digit lines (items B0-B2) is a first alternating pattern of plate lines (items P0-P2) and digit lines (items B0-B2), but does not specifically disclose that the apparatus of claim 4 further comprises: a second alternating pattern of plate lines (items P0-P2) and digit lines (items B0-B2), wherein the first memory cell (items T00-T20 plus C, T01-T21 plus C, or T02-T22 plus C) is coupled to a second digit line (items B0, B1 or B2) of the second alternating pattern of plate lines and digit lines (items P0-P2) and digit lines (items B0-B2), wherein the second memory cell (items T00-T20 plus C, T01-T21 plus C, or T02-T22 plus C) is coupled to a second plate line (items P0, P1 or P2) of the second alternating pattern of plate lines (items P0-P2) and digit lines (items B0-B2), and wherein the second plate line (items P0, P1 or P2) and the second digit line (items B0, B1 or B2) are adjacent to each other.
In regards to claim 7, Kim (Figs. 1, 3-5 and associated text) discloses wherein the first memory cell (items T00-T20 plus C, T01-T21 plus C, or T02-T22 plus C) further comprises: a third selection component (items T00-T20, T01-T21, or T02-T22) including a fifth region coupled to the first storage component (item C) and a sixth region coupled the second digit line, the third selection component (items T00-T20, T01-T21, or T02-T22) configured to couple the first storage component (item C) to the second digit line at a third end of the first memory cell (items T00-T20 plus C, T01-T21 plus C, or T02-T22 plus C) opposite to the first end, responsive to an active signal on a second word line (items W0, W1 or W2), and wherein the second memory cell (items T00-T20 plus C, T01-T21 plus C, or T02-T22 plus C) further comprises: a fourth selection component (items T00-T20, T01-T21, or T02-T22) including a seventh region coupled to the second storage component (item C) and an eighth region coupled to the second plate line, the fourth selection component (items T00-T20, T01-T21, or T02-T22) configured to couple the second storage component (item C) to the second plate line at a fourth end of the second memory cell (items T00-T20 plus C, T01-T21 plus C, or T02-T22 plus C) opposite to the second end, responsive to the active signal on the second word line (items W0, W1 or W2).
In regards to claim 8, Kim (Figs. 1, 3-5 and associated text) discloses wherein the first selection component (items T00-T20, T01-T21, or T02-T22) and the second selection component (items T00-T20, T01-T21, or T02-T22) are first type of transistors (items TP0, TB0, TP0’ or TB0’), and wherein the third selection component (items T00-T20, T01-T21, or T02-T22) and the fourth selection component (items T00-T20, T01-T21, or T02-T22) are second type of transistors (items TP0, TB0, TP0’ or TB0’).
In regards to claim 9, Kim (Figs. 1, 3-5 and associated text and items, see written search report as well)  discloses an alternating pattern of plate lines (items P1-P2) and digit lines (items B0-B2); and a plurality of stacked rows of memory cells (a layer comprising items T00, T01 or T02) including a first row (items T00-T20 ) and including a second row (items T01-T21 ) stacked on the first row (items T00-T20 ), wherein the first row (items T00-T20 )  includes: a first memory cell (any cell containing one of items T00-T20) coupled to a first plate line (any one of items P0-P2) of the alternating pattern of plate lines (items P0-P2) and digit lines (items B0-B2); and a second memory cell (any cell containing one of items T00-T20) coupled to a first digit line (one of items B0-B2) of the alternating pattern of plate lines (items P0-P2) and digit lines (items B0-B2), wherein the second row (items T01-T21) includes a third memory cell (any cell containing one of items T01-T21) coupled to the first plate line (any one of items P0-P2), and wherein the first plate line (any one of items P0-P2) and first digit line (any one of items B0-B2) are adjacent to each other.
In regards to claims 10 and 14, Kim (Figs. 1, 3-5 and associated text and items, see written search report as well) discloses the Applicant’s claimed invention.
Claim(s) 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2004/0047219 A1). 
In regards to claim 9, Ito (Figs. 1, 3, 4, 8, 10, 11, 12, 15, 16, 17 and associated text and items, see written search report as well)  discloses an alternating pattern of plate lines (items PL1-PL8) and digit lines (items BL1-BL8); and a plurality of stacked rows of memory cells (a layer comprising items M111-MC114 or MC121-MC124) including a first row (items MC111-MC114 or MC121-MC124 ) and including a second row ((a layer comprising items MC111-MC114 or MC121-MC124 ) stacked on the first row (items MC111-MC114 or MC121-MC124 ), wherein the first (items MC111-MC114 or MC121-MC124 )  includes: a first memory cell (any cell containing one of items MC111-MC114 or MC121-MC124) coupled to a first plate line (any one of items PL1-PL8) of the alternating pattern of plate lines (items PL1-PL8) and digit lines (items BL1-BL8); and a second memory cell (any cell containing one of items MC111-MC114 or MC121-MC124) coupled to a first digit line of the alternating pattern of plate lines (items PL1-PL8) and digit lines (items BL1-BL8), wherein the second row (a layer comprising items M111-MC114 or MC121-MC124) includes a third memory cell (any cell containing one of items M111-MC114 or MC121-MC124) coupled to the first plate line (any one of items PL1-PL8), and wherein the first plate line (any one of items PL1-PL8) and first digit line (any one of items BL1-BL8) are adjacent to each other.
In regards to claim 10, Ito (Figs. 1, 3, 4, 8, 10, 11, 12, 15, 16, 17 and associated text and items)  discloses a first storage component (items M111-MC114,  MC121-MC124); and a first selection component (item T1) including a first region coupled to the first storage component (items M111-MC114,  MC121-MC124) and a second region coupled the first plate line, the first selection component (items TR1 or TR2) configured to couple the first storage component (items M111-MC114,  MC121-MC124) to the first plate line at a first end of the first memory cell (any cell containing one of items M111-MC114 or MC121-MC124) responsive to an active signal on a first word line (item WL), wherein the second memory cell (any cell containing one of items M111-MC114 or MC121-MC124) comprises: a second storage component (items M111-MC114,  MC121-MC124); and a second selection component including a third region coupled to the second storage component (items M111-MC114,  MC121-MC124) and a fourth region coupled to the first digit line, the second selection component configured to couple the second storage component (items M111-MC114,  MC121-MC124) to the first digit line at a second end of the second memory cell (any cell containing one of items MC111-MC114) responsive to the active signal on the first word line (item WL).
	In regards to claim 11, Ito (Figs. 1, 3, 4, 8, 10, 11, 12, 15, 16, 17 and associated text and items)  discloses wherein the third memory cell (any cell containing one of items M111-MC114 or MC121-MC124) comprises: a third storage component (items M111-MC114,  MC121-MC124); and a third selection component including a fifth region coupled to the third storage component and a sixth region coupled the first plate line, the third selection component configured to couple the third storage component to the first plate line at a third end of the third memory cell responsive to an active signal on a second word line.
	In regards to claim 12, Ito (Figs. 1, 3, 4, 8, 10, 11, 12, 15, 16, 17 and associated text and items)  discloses wherein the third memory cell further comprises: a fourth selection component including a seventh region coupled to the third storage component and an eighth region coupled to a second digit line, the fourth selection component configured to couple the third storage component to the second digit line at a fourth end of the third memory cell responsive to an active signal on a third word line.
	In regards to claim 13, Ito (Figs. 1, 3, 4, 8, 10, 11, 12, 15, 16, 17 and associated text and items) discloses wherein the alternating pattern of plate lines (items PL1-PL8) and digit lines (items BL1-BL8) is the first alternating pattern of plate lines (items PL1-PL8) and digit lines (items BL1-BL8) and the apparatus of claim 13 further comprises: a second alternating pattern of plate lines (items PL1-PL8) and digit lines (items BL1-BL8), including the second digit line (any one of items BL1-BL8).
	In regards to claim 14, Ito (Figs. 1, 3, 4, 8, 10, 11, 12, 15, 16, 17 and associated text and items) discloses a first memory layer (any cell containing one of items MC121-MC124); a second memory layer (any cell containing one of items M111-MC114) underlying the first memory layer (any cell containing one of items MC121-MC124); and a memory cell including a first storage component in the first memory layer (any cell containing one of items MC121-MC124) and a second storage component in the second memory layer (any cell containing one of items M111-MC114), wherein the first storage component is coupled to a first plate line (one of items PL-Pl8) of the alternating pattern of plate lines and digit lines (items BL1, BL2), wherein the second storage component is coupled to a first digit line (items BL1, BL2) of the alternating pattern of plate lines (items PL-Pl8)and digit lines (items BL1, BL2), and wherein the first plate line(one of items PL-Pl8)  and the first digit line (items BL1, BL2) are adjacent to each other.
	In regards to claim 15, Ito (Figs. 1, 3, 4, 8, 10, 11, 12, 15, 16, 17 and associated text and items) discloses wherein the first storage component (items M111-MC114 or  MC121-MC124) is configured to store a first complementary logical value and the second storage component (items M111-MC114 or MC121-MC124) is configured to store a second complementary logical value.  Applicant needs to claim structurally how these claimed features are configured.
	In regards to claim 16, Ito (Figs. 1, 3, 4, 8, 10, 11, 12, 15, 16, 17 and associated text and items) discloses wherein the memory cell is a first memory cell (items M111-MC114 or  MC121-MC124), the apparatus further comprising: an alternating pattern of plate lines and digit lines including the first plate line; a second memory cell (items M111-MC114 or  MC121-MC124)  including a third storage component in the first memory layer and a fourth storage component in the second memory layer, wherein the third storage component is coupled to a second digit line of the alternating pattern of plate lines (items PL1-PL8) and digit lines (items BL1, BL2), wherein the fourth storage component is coupled to a second plate line of the alternating patter of plate lines and digit lines, and wherein the first plate line (one of items PL1-PL8) and the second digit line (items BL1, BL2) are adjacent to each other.
	In regards to claim 17, Ito (Figs. 1, 3, 4, 8, 10, 11, 12, 15, 16, 17 and associated text and items) discloses wherein the second digit line and the second plate line are adjacent to each other.
	In regards to claim 18, Ito (Figs. 1, 3, 4, 8, 10, 11, 12, 15, 16, 17 and associated text and items) discloses wherein the first memory cell includes a first selection component, wherein the second memory cell includes a second selection component, wherein the first storage component is coupled to the first plate line at a first end through the first selection component, and wherein the third storage component is coupled to the second digit line at a second end through the second selection component.
	In regards to claim 19, Ito (Figs. 1, 3, 4, 8, 10, 11, 12, 15, 16, 17 and associated text and items) discloses a third memory cell including a fourth storage component in the first memory layer and a fifth storage component in the second memory layer, wherein the third storage component is coupled to a third plate line of the alternating pattern of plate lines and digit lines, and wherein the second digit line is in between the first plate line and the third plate line.
	In regards to claim 20, Ito (Figs. 1, 3, 4, 8, 10, 11, 12, 15, 16, 17 and associated text and items) discloses wherein the first plate line is located to a first side of the second digit line, wherein the third plate line is located to a second side of the second digit line opposite to the first side, and wherein the second plate line is located to a third side of the second digit line where the third side is perpendicular to the first side and the second side.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        April 6, 2021